Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing module…configured to detect two or more different cardiac artifacts…” in claims 1, 5, 9-10,15,  “sensing module for sensing a hemodynamic state of the patient” in claims 19-20, “control module…configured to…” in claims 1,4-7,11-17 and 19,.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the sensing module has been interpreted to include an electrical sensing module to sense cardiac electrical activity and/or mechanical sensing module which may include one or more sensors, such as an accelerometer, a gyroscope, a microphone, a hydrophone, a blood pressure sensor, a heart sound sensor, a blood-oxygen sensor, a temperature sensor, a flow sensor, a strain sensor, and/or any other suitable sensors that are configured to measure one or more mechanical and/or chemical parameters of the patient, two or more of a pressure measurement module, an acoustic measurement module, an acceleration measurement module and equivalents thereof (e.g. para. [0056]-[0057] of US published application US 2019/0167991). Specifically, the control module has been interpreted to include a processing module that may include a pre-programmed chip, such as a very-large-scale integration (VLSI) chip and/or an application specific integrated circuit (ASIC), a programmable microprocessor and equivalents thereof  (e.g. para. [0061] of US published application US 2019/0167991).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, line 1 should recite –wherein the sensing module—in order to provide proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0023000 to Cho et al. (Cho) (previously cited). 
In reference to at least claim 19
Cho teaches atrial contraction detection by a ventricular leadless pacing device for atrio-synchronous ventricular pacing which discloses a leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver pacing therapy to a patient’s heart (e.g. Fig. 1), the LCP comprising: a housing (e.g. 30); a first electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes, 34 and 36); a second electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 34 and 36); a sensing module for sensing a hemodynamic state of the patient (e.g. sensing modules 56 and 60); a control module operatively coupled to the first electrode, the second electrode, and the sensing module (e.g. processing module 50), the control module is configured to: deliver a plurality of different ventricular pacing therapies to the patient’s heart via the first electrode and the second electrode, wherein the control module dynamically selects which ventricular pacing therapy to deliver based, at least in . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023000 to Cho et al. (Cho) in view of US 2016/0129262 to Sheldon et al. (Sheldon). 
In reference to at least claim 1
Cho teaches atrial contraction detection by a ventricular leadless pacing device for atrio-synchronous ventricular pacing which discloses a leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver pacing therapy to a patient’s heart (e.g. Fig. 1), the LCP comprising: a housing (e.g. 30); a first electrode secured relative to the housing and exposed to the 
Sheldon teaches mode switching by a ventricular leadless pacing device which discloses a first electrode secured relative to the housing and exposed to 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pacemaker of Cho with the teachings of Sheldon to include detecting two or more difference cardiac artifacts indicative of atrial contraction, e.g. atrial activation events, over a predetermined number of 
In reference to at least claim 2
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the plurality of different ventricular pacing therapies comprise two or more of VDD, VDDR, VVI, VVIR, VOO and VOOR (e.g. atrio-synchronous ventricular pacing mode, asynchronous pacing modes, Fig. 10, paragraphs [0032], [0079]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 3
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the plurality of different ventricular pacing therapies comprise a first ventricular pacing therapy having a first pacing rate and a second ventricular pacing therapy having a second pacing rate different from the first pacing rate (e.g. detecting atrial contractions to determine the mode of pacing including adjusting the AV interval length, Figs. 8-11, [0078]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 4
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control module is configured to dynamically select which type of ventricular pacing therapy to deliver based, at least in part, on the identified relationship (e.g. atrio-synchronous ventricular pacing mode, asynchronous pacing mode, Fig. 10 paragraphs [0032], [0079]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 5
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the sensing module is further configured to detect one or more atrial fiducials that are indicative of a particular atrial contraction and one or more ventricle fiducials that are indicative of a particular ventricle contraction, and the control module is configured to track the one or more atrial fiducials and the one or more ventricle fiducials over a plurality of cardiac cycles (e.g. one or 
In reference to at least claim 6
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control module is configured to select which ventricular pacing therapy to deliver based, at least in part, on one or more of the tracked atrial fiducials and one or more of the tracked ventricle fiducials (e.g. detecting atrial contractions and/or one or more metrics of ventricular contractions to determine the mode of pacing such as atrio-synchronous ventricular pacing mode, asynchronous ventricular pacing mode, Figs. 5-11, paragraphs [0005]-[0008], [0031]-[0032], [0034], [0043]-[0045],[0053],[0055],[0057],[0059],[0061],[0071], [0078]-[0081], [0083]-[0084], [0086). 
In reference to at least claim 7
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the identified relationship is a timing relationship between a predetermined one of the tracked atrial fiducials and a predetermined one of the tracked ventricle fiducials (e.g. using a relationship between the detected atrial event and ventricular event, such as an AV interval to determine whether to provide a ventricular pacing pulse, Figs. 6, 8-11, para. [0065]-[0070], and the control module is configured to change from a first ventricular pacing therapy to a second ventricular pacing therapy when a predetermined one of the tracked atrial fiducials comes too close in time to a predetermined one of the tracked ventricle fiducials (e.g. using a relationship between the detected atrial event and ventricular event, such as an AV interval to determine whether to provide a ventricular pacing pulse, Figs. 6, 8-11, para. [0065]-[0070]).  
In reference to at least claim 8
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the two one or more different cardiac artifacts atrial 
In reference to at least claim 9
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the sensor module comprises a single sensor type capable of detecting the two or more different cardiac artifacts, wherein the single sensor comprises an accelerometer (e.g. one or more accelerometers, para. [0005], [0051], [0055]). 
In reference to at least claim 10
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the sensing module is configured to detect two or more atrial fiducials that are indicative of an atrial contraction (e.g. using sensing modules 56 and 60 to detect atrial contractions and/or one or more metrics of ventricular contractions to determine the mode of pacing, Figs. 5-11, paragraphs [0046], [0050], [0052]-[0055], [0061]-[0062], [0064]-[0065], [0068], [0070]), and wherein the control module is configured to select which ventricular pacing therapy to deliver based, at least in part, on two or more of the tracked atrial fiducials (e.g. detecting atrial contractions to determine the mode of pacing which is performed at least in part by the processing module, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0085]).
In reference to at least claim 11
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control module continuously tracks the atrial fiducials over a plurality of cardiac cycles (e.g. detecting atrial contractions to determine the mode of pacing which is performed at least in part by the processing module, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0085]).  
In reference to at least claim 12

In reference to at least claim 13
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control module is configured to switch from delivering a first type of ventricular pacing therapy to a delivering second type of ventricular pacing therapy when the control module can no longer track one or more of the atrial fiducials (e.g. absence of atrial contractions for a predetermined number of cardiac cycles may result in a mode switch and/or a change in the AV interval used for delivering pacing, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]). 
In reference to at least claim 14
Cho modified by Sheldon teaches a device according to claim 1. Cho further discloses wherein the control module enters a search mode to attempt to re-acquire the one or more of the atrial fiducials that can no longer be tracked (e.g. absence of atrial contractions for a predetermined number of cardiac cycles may result in a mode switch and and/or a change in the AV interval used for delivering pacing, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]). 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023000 to Cho et al. (Cho) in view of US 2014/0121719 to Bonner et al. (Bonner) (previously cited) and US 2016/0129262 to Sheldon et al. (Sheldon). 
In reference to at least claim 15
Cho teaches atrial contraction detection by a ventricular leadless pacing device for atrio-synchronous ventricular pacing which discloses a leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver 
Bonner teaches a leadless pacemaker system which discloses using one or more sensors such as an accelerometer and/or pressure sensor to indicate a pressure within the heart chamber and using the sensors to detect contraction within the ventricles and/or atrium based on sensor signals indicative of ventricular and/or atrial contraction such as S1 heart sounds (e.g. paragraph [0033], [0036]). 
Sheldon teaches mode switching by a ventricular leadless pacing device which discloses a first electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); a second electrode secured relative to the housing and exposed to the environment outside of the housing (e.g. electrodes 16A and 16B/32); a sensing module disposed within the housing and responsive to the environment outside of the housing (e.g. sensing module 46), the sensing module configured to detect one or more atrial fiducials that are indicative of atrial contraction and one or more ventricle fiducials that are indicative of ventricle contraction (e.g. detect atrial activation events and ventricular activation events over multiple cardiac cycles, para. [0006], [0037]-[0038], [0056], [0075], [0078], [0125]-[0128]) a control module (e.g. processing module 40) operatively coupled to the first 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pacemaker of Cho with the teachings of Bonner to include the sensing module including at least a pressure sensor in order to provide the predictable result of an additional sensor for aiding in determining the presence of contraction within the ventricle and/or atrium. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pacemaker of Cho with the teachings of Sheldon to include detecting one or more atrial fiducials and ventricular fiducials over a plurality of cardiac cycles in order to provide the predictable result of ensuring that the detection windows used for tracking the atrial fiducials and ventricle fiducials are appropriate for the patient’s current cardiac status.   
In reference to at least claim 16

In reference to at least claim 17
Cho modified by Bonner and Sheldon teaches a pacemaker according to claim 15. Cho further discloses wherein the control module is configured to switch from delivering a first ventricular pacing therapy to a delivering second ventricular pacing therapy when the control module can no longer track one or more of the atrial fiducials (e.g. detecting atrial contractions to determine the mode of pacing which is performed at least in part by the processing module, absence of atrial contractions for a predetermined number of cardiac cycles may result in a mode switch, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]).
In reference to at least claim 18
Cho modified by Bonner and Sheldon teaches a pacemaker according to claim 15. Cho further discloses wherein the plurality of different ventricular pacing therapies comprise a first ventricular pacing therapy having a first pacing rate and a second ventricular pacing therapy having a second pacing rate different from the first pacing rate (e.g. detecting atrial contractions to determine the mode of pacing including adjusting the AV interval length, Figs. 8-11, paragraphs [0005]-[0008], [0031]-[0032], [0043]-[0045], [0078]-[0081], [0083]-[0084], [0086]). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0023000 to Cho et al. (Cho) in view of US 2014/0121719 to Bonner et al. (Bonner). 
In reference to at least claim 20
Cho teaches a pacemaker according to claim 19 and further discloses that the sensing module detect atrial and/or ventricular contractions based on features in a motion signal based that are indicative of movement of cardiac tissue during atrial and/or ventricular contractions and/or the presence of mechanical perturbations associated with various heart sounds (e.g. paragraph [0061]) but does not explicitly teach the sensing module including one or more of a pressure measurement module and an acoustic measurement module. 
Bonner teaches a leadless pacemaker system which discloses using one or more sensors such as an accelerometer and/or pressure sensor to indicate a pressure within the heart chamber and using the sensors to detect contraction within the ventricles and/or atrium based on sensor signals indicative of ventricular and/or atrial contraction such as S1 heart sounds (e.g. paragraph [0033], [0036]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pacemaker of Cho with the teachings of Bonner to include the sensing module including at least a pressure sensor in order to provide the predictable result of an additional sensor for aiding in determining the presence of contraction within the ventricle and/or atrium.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the rejections have been updated to include additional references in view of the claim amendments and the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 19, applicant argues that Cho does not teach a control module is configured to: deliver a plurality of different ventricular pacing 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0325081 to Karst et al. which teaches a leadless intra-cardiac medical device with dual chamber sensing through electrical and/or mechanical sensing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER L GHAND/Examiner, Art Unit 3792